Title: To George Washington from Patience Lovell Wright, 8 December 1783
From: Wright, Patience Lovell
To: Washington, George


                        
                            Honered Sir
                            London Decemb. 8th 1783
                        
                        My Friends Write to Me from America that Joseph Wright (my Son) "has Painted a Likeness and also moddel’d a
                            Clay Bust of General Washington which will be a very great honour to My Famaly."
                        I most heartly thank my god for Sparing My life to See this hapy day.
                        I joyne with all My friends in the pleasing prospect that Posterity will See, and behold the Statue of the
                            man who was apointed by his Contry, and the voice of the Enlightend Part of Mankind to be the great general to Save the
                            Liberties of the Christian Religion and Stop the Pride and Insolence of old England. and by his truly great and Noble
                            Example in all human Vertues he has Restord Peace on Earth, good Will toward mankind.
                        Truly hapy are You Sir, to have the greatful thanks of all Europe—with the Prayir of the Widows and the
                            Fatherless—You have my most greatful thanks for your Kind atention to my Son in taking him in to your Famaly to encourage
                            his genii and giving him the pleasing opertunity of taking a Likeness that has I Sincerly hope, gave his Contry and your
                            Friends Sir, Satisfaction.
                        I am Impatient to have a Copy of what he has done that I may have the honour of making a model from it in Wax
                            Work—it has been for some time the Wish and desire of my heart to moddel a Likeness of generel Washington, then I shall
                            think my Self ariv’d at the End of all my Earthly honours and Return in Peace to Enjoy my Native Country. I am Sir with
                            gratitude an Respect Your very humble Servnt
                        
                            Patience Wright

                        
                    